Citation Nr: 1421625	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a right knee injury.  



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs





ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1982. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

The Board remanded the case to the RO for additional development of the record in December 2012 and November 2013.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition, a review of the Virtual VA electronic claims file reveals additional VA treatment records.  The RO indicated that it reviewed these treatment records prior to the issuance of the February 2014 Supplemental Statement of the Case (SSOC).  

The issues of service connection for a low back disorder and hearing loss are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels that began during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current tinnitus is due to his exposure to loud and harmful noise during his period of active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

At a February 2014 VA examination, the Veteran complained of ringing in his ears and tinnitus was diagnosed.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as a tactical wire operations specialist.  The Department of Defense's Duty MOS Noise Exposure Listing indicated that a tactical wire operations specialist involved a "moderate" probability of noise exposure.  

In a March 2009 statement, the Veteran reported that he was exposed to loud noise from machine guns, tanks, grenades and small arms fire during service.  He further reported that he often did not utilize hearing protection to alleviate the impact of the noise.  

Given this factual background, his assertions of exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's tinnitus and reported noise exposure during his period of active service.  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  

On a VA audiology referral in January 2009, the Veteran reported that he had tinnitus with its onset about months prior to the examination.  

The Veteran was afforded a VA examination in February 2014 and reported having bilateral tinnitus since service.  

The VA examiner opined that, since he had normal hearing upon enlistment and separation, it was not likely that the current complaint of tinnitus was due to military noise exposure.  The examiner noted that there was no evidence substantiating the presence of tinnitus.  

The Board has also considered the Veteran's lay statements.  He reports having experienced tinnitus since service.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as ringing in his ears and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There is no medical opinion linking the Veteran's tinnitus to service.  Such medical nexus evidence, however, is not always required to establish service connection.  

In this case, there is credible evidence that the Veteran was exposed to loud noise in service and experienced tinnitus since service and that his current tinnitus is related to his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is the result of the Veteran's exposure to excessive or harmful noise level that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran also asserts that his hearing loss is the result of exposure to acoustic trauma during service and that his low back disorder either began in service or was caused or aggravated by the service-connected right knee injury residuals.  

In regard to the claimed hearing loss, the Veteran was afforded a VA examination in February 2014.  The examiner opined that the Veteran's hearing loss was not related to service because he had normal hearing on enlistment and separation.  

As the examiner did not address whether the hearing loss could be due to in-service noise exposure on a delayed or latent onset theory of causation, an addendum opinion is required.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that even when a hearing loss disability is not established at separation from service, it may be established later by submitting evidence that the current disability is causally related to service).  

In regard to the claimed low back disorder, the Veteran was afforded a VA examination in January 2014 to determine the etiology of the claimed low back disorder.     

Unfortunately, the VA examiner did not adequately address whether the low back disorder was aggravated by the service-connected right knee injury.  As such, a clarifying opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Accordingly, these matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered the Veteran for the claimed low back disorder and hearing loss.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.  

2.  The RO should then take all indicated action to refer the Veteran's VBMS and Virtual VA paperless claims file to a suitably qualified VA examiner for a clarifying opinion to ascertain the nature and likely etiology of the claimed hearing loss.  

Based on his review of the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his current bilateral hearing loss disability had its clinical onset during service or is otherwise related his documented exposure to hazardous noise levels during service.  

In so doing, the examiner must discuss the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.  

An examination should be scheduled if the examiner determines that it would be helpful in providing the requested opinion.  

3.  The RO should then take all indicated action to refer the Veteran's VBMS and Virtual VA paperless claims file to a suitably qualified VA examiner for a clarifying opinion to ascertain the nature and likely etiology of the claimed low back disorder.  

Based on his or her review of the entire record, the examiner should provide an opinion as to whether:

A) Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability is related to the Veteran's in-service treatment for low back pain and muscle spasms in June 1981 and January 1982, or another event or incident of his period of active service?  In other words, does the Veteran have any current residual disability that is due to his in-service treatment for muscle spasms and back pain?  

(B) Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability was caused by the service-connected right knee disability? 

(C) Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability was aggravated (worsened) by the service-connected right knee disability?  

The examiner should be made aware that the Veteran reported that his low back pain started in service and has continued thereafter.  

A complete rationale must be provided for any opinion offered.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


